
	

113 HR 2215 IH: Justice for Wards Cove Workers Act
U.S. House of Representatives
2013-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2215
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2013
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the
			 Committee on the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Civil Rights Act of 1991 with respect to the
		  application of such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Wards Cove Workers
			 Act.
		2.FindingsThe Congress finds the following:
			(1)In 1974, Frank
			 Atonio, a United States citizen of Samoan descent, and 9 other minority salmon
			 workers filed a class-action employment discrimination suit under the Civil
			 Rights Act of 1964 against Wards Cove Packing Company that eventually involved
			 2,000 workers of Filipino, Samoan, Chinese, Japanese, and Alaska native
			 descent.
			(2)The lawsuit
			 represented workers who charged that minority employees at Wards Cove’s
			 seasonal cannery in Ketchikan, Alaska, were discriminated based on their
			 race.
			(3)Nearly all of the
			 company’s unskilled, lower-paid cannery-line workers were ethnic minorities.
			 Nearly all of the higher-paid machinists, engineers, and quality-control
			 personnel were Caucasian.
			(4)The 2 groups lived
			 in separate dormitories and ate in separate mess halls. One machine was dubbed
			 the Iron Chink, and living quarters for Filipino workers were
			 referred to as the Flip House.
			(5)In 1989, the
			 Supreme Court in Wards Cove Packing Co. v. Atonio ruled in the company’s favor,
			 5–4, rolling back plaintiff’s rights in discrimination cases. The court ruling
			 shifted the burden of proof from employers to employees alleging workplace
			 discrimination.
			(6)Undoing the legal
			 precedent established by that court ruling became a critical impetus for the
			 Civil Rights Act of 1991.
			(7)Section 402(b) of
			 the Civil Rights Act of 1991 contained an exception clause for cases in which a
			 complaint was filed in 1975 and decided in 1983: Notwithstanding any
			 other provision of this Act, nothing in this Act shall apply to any disparate
			 impact case for which a complaint was filed before March 1, 1975, and for which
			 an initial decision was rendered after October 30, 1983. Only 1 case
			 falls within this exclusion, that being the Wards Cove case.
			(8)Section 402(b) of
			 such Act effectively blocked the expansion of procedural and substantive rights
			 provided by the Civil Rights Act of 1991 from taking effect to the very people
			 whose lawsuit shed light into discrimination in the workplace.
			(9)In March 1993,
			 President William Jefferson Clinton announced his support to remove the
			 exemption, stating that It is contrary to all of our ideas to exclude
			 any American from the protection of our civil-rights laws.
			(10)The Civil Rights Act of 1991 is considered
			 to be the most comprehensive civil rights legislation to pass Congress since
			 the Civil Rights Act of 1964. Like the 1964 landmark Act, the 1991 Act
			 prohibits all discrimination in employment based on race, gender, color,
			 religious, or ethnic considerations.
			(11)Yet so long as
			 Section 402(b) of such Act remains in place, the Civil Rights Act of 1991 will
			 always be marred as a law that is deeply discriminatory.
			(12)Section 402(b) of
			 such Act remains a potent symbol of injustice among Asian-Americans and civil
			 rights groups.
			3.AmendmentsSection 402 of the Civil Rights Act of 1991
			 (42 U.S.C. 1981 note) is amended—
			(1)in subsection (a)
			 by striking (a) In
			 General.—; and
			(2)by striking
			 subsection (b).
			4.Application and
			 construction
			(a)ApplicationFor
			 purposes of determining the application of the amendments made by the Civil
			 Rights Act of 1991, such amendments shall apply to a case that was subject to
			 section 402(b) of the Civil Rights Act of 1991 (as in effect on the day before
			 the date of enactment of this Act) in the same manner and to the same extent as
			 such amendments apply to any case brought under title VII of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000e et seq.) that was not subject to section 402(b) of
			 the Civil Rights Act of 1991.
			(b)ConstructionNothing
			 in this Act shall be construed to alter, or shall be considered to be evidence
			 of, congressional intent regarding the application of such amendments to any
			 case that was not subject to section 402(b) of the Civil Rights Act of
			 1991.
			
